DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-40 and 49-55 have been cancelled; therefor, Claims 41-48 are currently pending in application 15/981,866.

Allowable Subject Matter
Claims 41-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to purchasing senior rental real property for seniors via an online system which comprises a property platform which is a website for said seniors to access through a public communication network, wherein said seniors are tenants of a plurality of rental apartments of a senior rental real property respectively. Each independent claim identifies the following uniquely distinct features: “(a) pre-qualifying reverse mortgage loans to said seniors who are said tenants of said plurality of rental apartments of said senior rental real property as conditional purchasers through said property platform; (b) via said public communication network, receiving a preliminary sale agreement by said property platform, which is executed between said seniors as conditional purchasers and a seller of said senior rental real property, wherein, in said preliminary sale agreement, said conditional purchasers are pre-qualified for said a reverse mortgage loans respectively, wherein after each said conditional purchaser logs in said property platform via a first internet-enabled device of each said conditional purchaser, each said conditional purchaser is able to access said property platform to view said preliminary sale agreement; (c) via said public communication network, sending said preliminary sale agreement from said property platform to a second internet-enabled device of a development group; (d) converting building structures of said rental apartments of said senior rental real property into a plurality of condominium properties according to corresponding State laws by said development group such that a sole ownership of said senior rental real property is converted into multiple ownerships for sale units, wherein a market value of each of said condominium properties must be higher than a sale price of said corresponding rental apartment of said senior rental real property; (e) selling said plurality of condominium properties to said conditional purchasers respectively, wherein an amount of said reverse mortgage loan, in responsive to said market value of each of said plurality of condominium properties, is App. Nr.: 15/981,866Amendment E3 pre-arranged for paying off said corresponding apartment of said rental real property at said sale price thereof and a conversion cost of said corresponding apartment; and (f) updating information of said plurality of condominium properties regarding apartment conversion to said first internet-enabled device of said conditional purchasers by said property platform until said plurality of condominium properties is purchased by said conditional purchasers respectively, such that said seniors who were originally tenants of said plurality of rental apartments of said rental real property become owners of said plurality of condominium properties after conversion respectively while said seniors are rent-free and mortgage payment free to live in said plurality of condominium properties respectively.”  The closest prior art, Mak (US 2012/0116983 A1), Dryden (US 2016/0171576 A1), and Fine (David A. Fine, The Condominium Conversion Problem: Causes and Solutions, DUKE L.J. 306 (1980)) disclose(s) conventional real estate transaction systems/ methods.  However, Mak, Dryden, and Fine (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claim 41 includes specific limitations for converting senior rental real property into private title ownership for senior person, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application, and/or effecting a transformation or reduction of a particular article to a different state or thing.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 22, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629